DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
	Applicant’s Amendment filed January 6, 2021 has been fully considered and entered.
Allowable Subject Matter
Claims 1, 2, 4-7, 9-19, 21-36, and 43 are allowed.
The following is an examiner’s statement of reasons for allowance:  The prior art of record, which is the most relevant prior art known, does not disclose:
The fiber optic cable defined by claim 1, wherein the adhesive injection port, the first vent port, and the second vent port are a first set of ports positioned at a first side of the conduit, wherein the fiber optic cable also includes a second set of ports at a second side of the conduit, the second set of ports including an adhesive injection port, a first vent port positioned upstream from the adhesive injection port, and a second vent port positioned downstream from the adhesive injection port in combination with all of the other limitations of claim 1; or
The fiber optic cable defined by claim 43, comprising a fiber lock including an adhesive volume in communication with the adhesive injection port, the adhesive volume including a main adhesive volume positioned within the conduit passage and bonded to the optical fiber, the main adhesive wherein the fiber lock includes an inward deformation defined by the conduit wall that protrudes into the conduit passage and engages the main adhesive volume in combination with all of the other limitations of claim 43.
Claims 2, 4-7, 9-19, and 21-36 depend from claim 1.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHELLE R CONNELLY whose telephone number is (571)272-2345.  The examiner can normally be reached on Monday-Friday, 9 AM to 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Uyen-Chau Le can be reached on 571-272-2397.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/MICHELLE R CONNELLY/Primary Examiner, Art Unit 2874